10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 6:18-cv-02144-CEM-TBS Document1 Filed 12/14/18 Page 1 of 7 PagelD 1

UNITED STATES DISTRICT COURT
FOR THE
MIDDLE DISTRICT OF FLORIDA

)
WALTER MORYAN, ) Case No.: (,~ (%-Cy ~2IM4- otc-4\-

Plaintiff, )
) COMPLAINT AND DEMAND
v. ) FOR JURY TRIAL
)
FIRST NATIONAL COLLECTION ) (Unlawful Debt Collection Practices)
BUREAJ, INC., )

)
Defendant. _)

 

COMPLAINT

WALTER MORYAN (“Plaintiff”), by and through his attorneys, KIMMEL &
SILVERMAN, P.C., alleges the following against FIRST NATIONAL COLLECTION
BUREAU, INC. (“Defendant”):

INTRODUCTION

1, Plaintiffs Complaint is based on the Fair Debt Collection Practices Act
(“FDCPA”), 15 U.S.C. §1692 et seqg., the Telephone Consumer Protection Act (“TCPA”), 47
U.S.C. §227 et seq. and the Florida Consumer Collection Practices Act, Florida Statute §559.55
et seq. (“FCCPA”).

JURISDICTION AND VENUE

2. Jurisdiction of this court arises pursuant to 15 U.S.C. §1692k(d), which states
that such actions may be brought and heard before “any appropriate United States district court
without regard to the amount in controversy,” and 28 U.S.C. §1331 grants this court original

jurisdiction of all civil actions arising under the laws of the United States.

-]-

PLAINTIFF’S COMPLAINT

 

TRS

 
10

11

12

13

14

15

16

17

18

19

20

2l

22

23

24

25

 

 

Case 6:18-cv-02144-CEM-TBS Document1 Filed 12/14/18 Page 2 of 7 PagelD 2

3. Pursuant to 28 U.S.C. §1367(a), this Court has supplemental jurisdiction over
Plaintiff's claims under the Florida Consumer Collection Practices Act, Fla. Stat. (““FCCPA”), §
559.55, et seq., because those claims share a common nucleus of operative facts with Plaintiff's

claims under the TCPA. See LeBlanc v. Unifund CCR Partners, 601 F.3d 1185 (11th Cir.

 

2010).

4, Defendant conducts business in the State of Florida, and as such, personal
jurisdiction is established.

5, Venue is proper pursuant to 28 U.S.C. §1391 (b)(2).

PARTIES

6. Plaintiff is a natural person residing in Deltona, Florida 32738.

7. Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §1692 a(3).

8. In the alternative, Plaintiff is a person granted a cause of action under the
FDCPA. See §1692 (k)(a) and Wenrich v. Cole, 2000 U.S. Dist. LEXIS 18687 (E.D. Pa. Dec.
22, 2000).

9. Plaintiff is a “person” as that term is defined by 47 U.S.C. §153(39).

10. _— Plaintiff is a “consumer” as defined by the FCCPA and is a person whom the act
was intended to protect, FCCPA, Fla. Stat. § 559.55(8).

11. Defendant is a national debt collection company with its corporate headquarters
located at 610 Waltham Way, Sparks, Nevada 89434.

12. Defendant is a “debt collector” as that term is defined by 15 U.S.C. §1692 a(6),
and sought to collect a debt from Plaintiff.

13. Defendant is a “person” as that term is defined by 47 U.S.C. §153(39).

14. Debt collection is the principal purpose of Defendant’s business.

-2-

PLAINTIFF’S COMPLAINT

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 6:18-cv-02144-CEM-TBS Document1 Filed 12/14/18 Page 3 of 7 PagelD §

15. Defendant acted through its agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.
FACTUAL ALLEGATIONS

16, Plaintiff has a cellular telephone.

17. Plaintiff has solely used this phone as a cellular telephone.

18. Beginning in or about December 2017 and continuing through February 2018,
Defendant called Plaintiff on a repeated basis, about every other day, attempting to collect an
alleged consumer debt.

19. During this time, Defendant called Plaintiff on his cellular telephone utilizing an
automatic telephone dialing system and/or pre-recorded voice or message.

20. _‘ Plaintiff knew that Defendant was calling using an automated telephone dialing
system and/or pre-recorded voice or message as calls often began with a pause or a delay prior
to speaking to one of Defendant’s collectors.

21. Defendant’s calls were not made for “emergency purposes.”

22. Upon initial communication with Defendant in or about December 2017,
Plaintiff told Defendant he did not owe the debt and told Defendant to stop calling.

23. Once Defendant was informed that its calls were unwanted and was told to stop
calling, its continued calls could have served no lawful purpose besides harassment.

24. — Any continued calls could only have been placed for the purpose of harassing
Plaintiff.

25. Nevertheless, Defendant persisted in calling Plaintiff on a repeated basis through

February 2018.

-3-

PLAINTIFF’S COMPLAINT

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 6:18-cv-02144-CEM-TBS Document1 Filed 12/14/18 Page 4 of 7 PagelD 4

26. Defendant occasionally called Plaintiff before 8:00 a.m. and after 9:00 p.m.
during this time.
27. Plaintiff found Defendant’s calls to be harassing, intrusive and distressing

throughout this time period.

COUNT I
DEFENDANT VIOLATED §§ 1692c(a)(1) OF THE FDCPA

28. Plaintiff incorporates the foregoing paragraphs as though the same were set forth
at length herein.

29. Section 1692c(a)(1) of the FDCPA prohibits debt collectors from contacting
consumers at times known to be inconvenient, including before 8:00 a.m. and after 9:00 p.m.

30. Defendant violated § 1692c(a)(1) of the FDCPA when it placed calls to Plaintiff

before 8:00am and after 9:00pm.

COUNT II
DEFENDANT VIOLATED §§ 1692d and 1692d(5) OF THE FDCPA

31. Plaintiff incorporates the foregoing paragraphs as though the same were set forth
at length herein.

32. Section 1692d of the FDCPA prohibits debt collectors from engaging in any
conduct the natural consequence of which is to harass, oppress or abuse any person, in
connection with the collection of a debt.

33. Section 1692d(5) of the FDCPA prohibits debt collectors from causing a
telephone to ring or engaging any person in telephone conversation repeatedly or continuously

with the intent to annoy, abuse or harass any person at the called number.

34. Defendant violated §§ 1692d and 1692d(5) of the FDCPA when it placed

-4-

PLAINTIFF’S COMPLAINT

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 6:18-cv-02144-CEM-TBS Document1 Filed 12/14/18 Page 5 of 7 PagelD 4

repeated harassing telephone calls to Plaintiff and when it continued to call knowing its calls

were unwanted.

COUNT Ill
DEFENDANT VIOLATED THE TCPA
35, Plaintiff incorporates the foregoing paragraphs as though the same were set
forth at length herein.
36. Defendant initiated automated calls to Plaintiff using an automatic telephone

dialing system.

37. Defendant’s calls to Plaintiff were not made for “emergency purposes.”

38. Defendant’s calls to Plaintiff were not made with Plaintiffs prior express
consent.

39. Any consent Defendant may have thought it had to call Plaintiff on his cellular
telephone using an automatic telephone dialing system or prerecorded voice was revoked at the
moment Plaintiff told Defendant to stop calling him.

40. Defendant’s acts as described above were done with malicious, intentional,
willful, reckless, wanton and negligent disregard for Plaintiff's rights under the law and with the
purpose of harassing Plaintiff.

41, The acts and/or omissions of Defendant were done unfairly, unlawfully,
intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal
defense, legal justification or legal excuse.

42. As a result of the above violations of the TCPA, Plaintiff has suffered the losses
and damages as set forth above entitling Plaintiff to an award of statutory, actual and treble

damages,

-5-

PLAINTIFF’S COMPLAINT

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 6:18-cv-02144-CEM-TBS Document1 Filed 12/14/18 Page 6 of 7 PagelD $

 

COUNT IV
DEFENDANT VIOLATED THE
FLORIDA CONSUMER COLLECTION PRACTICES ACT
43. Plaintiff incorporates the foregoing paragraphs as though the same were set
forth at length herein.

44, Any person attempting to collect a consumer debt violate § 559.72(7) by
willfully communicating with the debt with such frequency as can reasonably be expected to
harass the debtor or willfully engaging in other conduct which can be reasonable excepted to
abuse or harass, the debtor, such as causing a telephone to ring or engaging any person in
telephone conversation repeatedly or continuously with intent to annoy, abuse, or harass.

45. Defendant violated § 559.72(7) when it called Plaintiff repeatedly and
continuously, approximately every other day, and continued to call Plaintiff relentlessly despite
being informed by Plaintiff that he did not owe the debt and was told to stop contacting him on

his cellular telephone.

WHEREFORE, Plaintiff, WALTER MORYAN, respectfully prays for judgment as
follows:

a. All actual damages suffered by Plaintiff pursuant to 15 U.S.C. §1692
(kay);

b. Statutory damages of $1,000.00 for the violation of the FDCPA pursuant to
15 U.S.C. §1692 (k)(a)(2)(A);

c. All reasonable attorneys’ fees, witness fees, court courts and other litigation
expenses incurred by Plaintiff pursuant to 15 U.S.C. §1693 (k)(a)(3);

d. All actual damages suffered pursuant to 47 U.S.C. § 227(b)(3)(A);

-6-

PLAINTIFF’S COMPLAINT

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 6:18-cv-02144-CEM-TBS Document1 Filed 12/14/18 Page 7 of 7 PagelD 7

e. Statutory damages of $500.00 per violative telephone call pursuant to 47
U.S.C. § 227(b)(3)(B);

f. Treble damages of $1,500.00 per violative telephone call pursuant to 47
U.S.C. §227(b)(3);

g. Injunctive relief pursuant to 47 U.S.C. § 227(b)(3);

h. Statutory damages of $1,000.00 pursuant to Florida Consumer Collection
Practices Act, Fla. Stat. §559.77;

i. Costs and reasonable attorneys’ fees pursuant to Florida Consumer
Collection Practices Act, Fla. Stat. §559.77; and

j. Any other relief deemed appropriate by this Honorable Court.

DEMAND FOR JURY TRIAL

PLEASE TAKE NOTICE that Plaintiff, WALTER MORYAN, demands a jury trial in

this case.
Respectfully submitted,
Dated: December 13, 2018 By: /s/ Amy L. Bennecoff Ginsburg

Amy L. Bennecoff Ginsburg, Esq.
Kimmel & Silverman, P.C.

30 East Butler Pike

Ambler, PA 19002

Phone: (215) 540-8888

Facsimile: (877) 788-2864

Email: aginsburg@creditlaw.com

-7-

PLAINTIFF’S COMPLAINT

 
